Citation Nr: 0511232	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  95-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain with radiculitis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active duty for training from March 1957 to 
September 1957 and active service from October 1961 to August 
1962.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 1994 and later decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied claims for increased 
ratings for coccydynia with associated lumbosacral strain and 
for residuals of a service-connected head injury and 
concussion. 

A February 2001 rating decision recharacterized the issue as 
one for an increased rating for "chronic low back strain with 
occasional episodes of radiculitis" on the basis of a 
September 1999 VA medical examiner's opinion that a previous 
diagnosis of coccygodynia was not appropriate for this case.

This case was remanded in September 2003 and has been 
returned for review by the Board.


FINDINGS OF FACT

The veteran's lumbosacral spine disability has been primarily 
manifested by pain on use with limitation of motion and mild 
peripheral neuropathy of the lower extremities; without 
evidence of incapacitating episodes of intervertebral disc 
syndrome requiring bed rest.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 40 percent for 
chronic low back strain with radiculitis is not warranted.  
38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts on appeal that his low back disability 
has increased in severity and a higher disability evaluation 
is warranted.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In February 1994, the RO denied an increased rating for the 
low back disability.  A VCAA-compliant letter was not sent to 
the appellant until January 2003, subsequent to the February 
1994 denial of an increased rating.  The January 2003 letter 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to identify any additional 
evidence or information which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased rating, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and supplemental statement of 
the case (SSOC) was provided to the appellant.  Moreover, 
this claim has been readjudicated by the RO without "taint" 
from prior decisions.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The Board finds that the SOC, SSOC, Board Remands, and 
correspondence from the RO to the veteran, including the 
January 2003 letter, notified him of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records relate that the veteran was involved 
in an automobile accident in May 1957.  

December 1958 VA examination revealed that the veteran had 
tenderness over the right paravertebral muscle at the L4-5 
level.  There was no limitation or painful trunk bending.  
Straight leg raising was positive on the right.  The reflexes 
were normal.  Neurological examination was negative.  X-ray 
revealed a spina bifida on the 1st sacral segment.  The 
alignment of the vertebrae was normal.  There was no evidence 
of fracture or dislocation.  The intervertebral spaces were 
normal.   

A November 1962 rating action granted service connection for 
coccydynia with associated lumbosacral strain.  A 10 percent 
evaluation was assigned effective from August 1962 under 
diagnostic Code 5295.  

Private radiological study in April 1991 revealed left 
lateral disc space narrowing at the L4-5 level.  

The veteran filed his current claim in July 1992.  

A VA examination was conducted in August 1993.  The veteran 
reported low back soreness in cold weather and on heavy 
lifting.  He reported that he had not worked since the 
General Motors plant closed in 1989.  There was no tenderness 
on examination.  Flexion was to 80 degrees and his fingers 
reached his ankle.  He complained of pain on extreme motion.  
Right and left lateral bending were full.  There was no 
sciatic notch tenderness.  The diagnosis was chronic low back 
strain with ? degenerative changes.  

VA outpatient records dated between 1993 and 1995 show that 
the veteran was treated for various disabilities.  November 
1994 VA clinical notes show that the veteran was receiving 
physical therapy on an outpatient basis.  

A VA examination was conducted in September 1999.  
Examination revealed tenderness over the sacrum.  Flexion was 
to 70 degrees, at which, there was an element of a muscle 
spasm with pain.  Right and left lateral bending was to 20 
degrees.  There was no sciatic notch tenderness.  The 
neurological examination was negative.  Straight leg raising 
was positive, bilaterally.   

The diagnosis was chronic low back strain with occasional 
episodes of radiculitis.  The examiner commented that the 
diagnosis of coccygodynia was not applicable as the pain was 
over his sacrum.  The examiner opined that the veteran's 
range of motion could be reduced up to 50 percent during a 
flare-up or during overuse.  There was no listing of the 
spine.  X-ray revealed osteophytes formation throughout the 
lumbar spine with minimal narrowing of the L3-4, L4-5, and 
L5-S1 intervertebral disc spaces.   

A February 2001 rating action increased the disability 
evaluation to 40 percent effective June 22, 1993, under 
Diagnostic Codes 5295-5292.  

A July 2003 VA examination report notes that the veteran 
complained of constant pain with increase on strenuous 
activities and bad weather.  There was radiation of pain to 
lower extremities.  On examination, there was no muscle 
spasm, tenderness, or discomfort in the lower spine on 
palpation.  The range of motion was as follows: flexion was 
60 degrees, extension was 0 degrees, and lateral bending was 
0 degrees, bilaterally.  Straight leg raising was to 60 
degrees, bilaterally with mild left thigh pulling sensation 
on the left side.  Sensation to pinprick was mildly decreased 
in the left lateral thigh area.  Electromyogram/nerve 
conduction study revealed a mild generalized peripheral 
neuropathy of the lower extremities.  The examiner commented 
that a superimposed bilateral S1 radiculopathy could not be 
excluded.  Clinical correlation was recommended.  X-ray noted 
osteophyte throughout the lumbar spine.  There was minimal 
narrowing of the L5-S1 intervertebral disc spaces.  

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The Court held that a 
diagnostic code based on limitation of motion of a joint did 
not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, which 
prohibits rating the same disability under different 
diagnoses, did not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  See DeLuca v. Brown, 8 Vet.  
App. 202, 206 (1995).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston v. Brown, 10 Vet. 
App. at 85.

The Board notes that the veteran cannot be assigned separate 
ratings under Diagnostic Codes 5292 and 5295 for the period 
prior to September 26, 2003.  That is because the criteria 
for a 40 percent rating under Diagnostic Code 5295 include 
marked limitation of motion-the same criteria for a 40 
percent rating under Diagnostic Code 5292.  He cannot be 
compensated twice for the same symptomatology, so one rating 
is appropriate.  38 C.F.R. § 4.14.

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provided that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent required 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6  
weeks during the past 12 months; and an evaluation of 60  
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  Diagnostic Code 8520.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id. Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.  Further, Diagnostic Code 
8620 refers to neuritis of the sciatic nerve and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

Analysis

At the time of the veteran's claim in July 1992, the low back 
disability was rated by the RO as 40 percent disabling under 
Diagnostic Codes 5292-5295.  The Board has considered the 
possibility of a rating in excess of 40 percent prior to the 
revisions, under other potentially applicable diagnostic 
codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the veteran received a 40 percent rating for his low 
back disorder effective from the date of June 22, 1993.  This 
is the maximum rating allowed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.  As for other codes, in order 
to warrant an evaluation in excess of 40 percent under 
Diagnostic Code 5289, the veteran would have had to 
demonstrate that his spine was ankylosed (complete bony 
fixation) at an unfavorable angle.  However, as noted, there 
is no evidence of ankylosis of the lumbar spine.

The Board also considered whether the veteran should be 
granted a rating in excess of 40 percent under the old 
regulations that relate to intervertebral disc syndrome.  
However, since July 1992, an evaluation in excess of 40 
percent has not been warranted.  The findings reported by the 
VA examiners did not demonstrate that the veteran had 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  

Further, in regard to the new regulations, the Board does not 
find that the veteran's lumbosacral strain exceeds the 20 
percent when rated under the new Diagnostic Code 5237.  A 40 
percent rating requires limitation of forward flexion of the 
thoracolumbar to 30 degrees or ankylosis .  At the July 2003 
VA examination flexion of the lumbar segment of the spine was 
60 degrees.  So entitlement to an evaluation in excess of 20 
percent for his lumbosacral spine disability under Diagnostic 
Code 5237 is not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluates intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period, and so his back disability may not be evaluated 
on the duration of incapacitating episodes.  

The July 2003 VA examination did reveal, however, that the 
veteran had a mild generalized peripheral neuropathy of the 
lower extremities.  The examiner commented that a 
superimposed bilateral S1 radiculopathy could not be 
excluded.  As noted, a 10 percent evaluation is provided for 
mild neuritis, neuralgia or incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720.  There are no other organic changes reported such 
as muscle weakness, muscular atrophy or trophic changes.  
Therefore, the neurologic manifestation of each lower 
extremity neuropathy due to intervertebral disc syndrome is 
10 percent, separately.

Under the new criteria, the veteran could be rated as 20 
percent for his chronic orthopedic manifestation of 
limitation of lumbar spine motion, a separate 10 percent 
rating for his chronic neurologic manifestation of neuropathy 
of the left lower extremity, and a separate 10 percent rating 
for his chronic neurologic manifestation of neuropathy of the 
right lower extremity.  After applying the bilateral factor 
for both extremities under 38 C.F.R. § 4.26 and combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to a total 40 percent schedular rating by separately rating 
his chronic orthopedic and neurologic disabilities under 
Diagnostic Code 5243.  As such, the veteran is not entitled 
to a higher rating under Diagnostic Code 5243 by alternate 
consideration of intervertebral disc syndrome. 

In sum, the pertinent evidence of record, which includes the 
reports of the VA and private examinations and the veteran's 
written statements, provides no basis for an evaluation in 
excess of 40 percent for the veteran's lumbar spine 
disability.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 40 percent for 
chronic low back strain with radiculitis is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


